DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 05/28/2020 and 07/21/2020 are acknowledged by the Examiner.

Drawings
Figures 2 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "The wastegate assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2018/0313220) in view of Ishihara et al. (US 2005/0079049).

Claim 10: A wastegate assembly (figs. 5, 6) for an exhaust gas turbocharger (100) having a turbine housing (12), comprising: a wastegate flap (102); a wastegate flap lever (108); a wastegate spindle (104); a bearing bush (110) for the wastegate spindle; and a seal (77) which is formed by a volumetric sealing ring (77), wherein the bearing bush (110) has a widening section (having 124) arranged in the end region, which faces the wastegate flap lever (as seen in figs. 5, 6), of the bearing bush (110), wherein the volumetric sealing ring comprises soft material (elastically deformable, compliant, resilient, see [0027]) and is pressed into the widening section of the bearing bush (pressed by an interference, see [0030]); a radial bias is present between the wastegate spindle and the bearing bush (seal 77 is in an interference fit with spindle 104, see [0029-0030]).
Claim 11: The wastegate assembly according to claim 10, wherein the volumetric sealing ring (77) comprises soft material in which one or more support layers are layered (Graphoil material, layers described in [0027]).
Claim 13: The wastegate assembly according to claim 10, wherein the turbine housing (12) has a receiving step (seen by 116 in fig. 6) into which the widening section of the bearing bush is inserted (as seen in figs. 5, 6).
	However, Kennedy et al. do not disclose a plate spring in contact with the volumetric sealing ring; wherein the plate spring is positioned between the volumetric sealing ring and the wastegate flap lever; and wherein the plate spring consists of a material with high temperature resistance.

	It would have been obvious to one having ordinary skill in the art to modify the invention of Kennedy, to include a plate spring in contact with the volumetric sealing ring; wherein the plate spring is positioned between the volumetric sealing ring and the wastegate flap lever; and wherein the plate spring consists of a material with high temperature resistance, as taught by Ishihara et al., for the purpose of enhancing sealing by providing a stable axial seal between the seal and the bushing, and which would also help ensure an interference fit is maintained between the seal and the spindle and between the seal and the bush, in a manner yielding predictable results.

Claim 14 is rejected, as far as it is definite, under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 2018/0313220) in view of Ishihara et al. (US 2005/0079049) further in view of House et al. (US 2015/0097345).
Kennedy et al. taken with Ishihara et al. disclose the invention as essentially claimed, except for further comprising a volumetric sealing ring in the end region, which is remote from the wastegate flap lever, of the bearing bush.

It would have been obvious to one having ordinary skill in the art to further modify the invention of Kennedy et al., to further comprise a volumetric sealing ring in the end region, which is remote from the wastegate flap lever, of the bearing bush, as suggested by House et al., for the purpose of providing redundant sealing against leakage past the bush, in a manner yielding predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060213195, US 20180023463, US 9175578, EP 3772569, US 20180045105, and US 20140290242 each disclose related sealing assemblies for spindles of rotary flap valves in turbochargers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753